Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 1 of 16 Page ID #278




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 MARILYN CARLEN,                             )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:19-cv-1304-GCS
                                             )
 COLOPLAST CORPORATION,                      )
                                             )
                  Defendant.                 )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Marilyn Carlen alleges that she was injured by surgical mesh that was

developed, manufactured, marketed, distributed, and sold by Defendant Coloplast

Corporation. Carlen brings claims for strict product liability, negligence, breach of

express and implied warranties, common law fraud, constructive fraud, and negligent

misrepresentation. By motion dated March 16, 2020, Coloplast seeks dismissal of Carlen’s

amended complaint. (Doc. 38). Carlen responded in opposition on May 4, 2020. (Doc. 43).

Coloplast filed a reply on May 18, 2020. (Doc. 48). The matter is fully briefed and ripe for

ruling. For the reasons delineated below, Coloplast’s motion is granted in part and denied

in part.

                                 FACTUAL ALLEGATIONS

       Carlen alleges that Coloplast develops, designs, manufactures, labels, packages,

distributes, markets, supplies, advertises, sells, and otherwise engages in activities

related to the sale and distribution of pelvic mesh products. These products, which



                                        Page 1 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 2 of 16 Page ID #279




include Coloplast’s mesh, hammock, and sling products and something called the Aris

Transobturator Tape System (“Aris System”), are medical devices used for treating

pelvic issues in females, primarily pelvic organ prolapse and stress urinary incontinence.

Surgical mesh, including transvaginal mesh, is used to repair weakened or damaged

tissue.

          Carlen alleges that most transvaginal meshes are comprised of non-absorbable

synthetic polypropylene, but Coloplast’s products are comprised of a synthetic,

petroleum-based mesh. The Food and Drug Administration (“FDA”) cleared the first

mesh product, including the Aris System, for use in the treatment of stress urinary

incontinence in 1996. In May 2005, Mentor announced the launch of its new ArisTM

Trans-Obturator Tape. In launch reports, Mentor called its tape “the newest technical

achievement and advanced generation of trans-obturator slings for the treatment of stress

urinary incontinence in women.” (Doc. 34, p. 4). Coloplast purchased Mentor’s surgical,

urological, clinical, and consumer healthcare business segments on June 2, 2006.

          On February 2, 2007, Carlen had the Aris System surgically implanted to treat

stress urinary incontinence. She alleges that both she and her treating physician were

exposed to an advertising and marketing campaign by Coloplast and that they received

Coloplast’s message that its pelvic mesh products were safe and effective. At some point

after her surgery, Carlen began experiencing severe debilitating pain, dyspareunia, and

mesh erosion. On November 29, 2017, she underwent a second surgery to remove the

pelvic mesh products. She alleges that it was “not until recently” that she learned that the

products were defective and were the cause of her pain, suffering, and complications.

                                        Page 2 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 3 of 16 Page ID #280




(Doc. 34, p. 13). Carlen also claims that Coloplast fraudulently concealed, through

affirmative misrepresentations and omissions, the risks associated with their products,

preventing Carlen and her physicians from knowing or learning through due reasonable

diligence that she was exposed to the risks as a direct and proximate result of Coloplast’s

actions.

        Carlen advances eight claims against Coloplast.1 She alleges Coloplast violated the

product liability act by defectively manufacturing and designing its mesh products

(Count I – strict liability) and by failing to warn Carlen and her healthcare providers

about the safest and most effective methods of use of its products (Count II - negligence).

She further alleges that Coloplast was negligent in its sale and distribution of the pelvic

mesh products (Count III). Carlen also claims the products were subject to an express

warranty (Count IV) and an implied warranty (Count V) and that Coloplast breached the

warranties. Finally, she brings claims for common law fraud (Count VI), constructive

fraud (Count VII), and negligent misrepresentation (Count VIII).2

                                 MOTION TO DISMISS STANDARD

        To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint

must include enough factual content to give the opposing party notice of what the claim

is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the notice-pleading


1       Carlen includes a ninth claim for punitive damages. Punitive damages need not be pleaded in a
separate count as they do not raise a standalone claim for relief.

2        Count VIII is mislabeled as a second Count VII in the amended complaint. The Court will refer to
Plaintiff’s negligent misrepresentation claim as Count VIII.

                                              Page 3 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 4 of 16 Page ID #281




standard of Rule 8, a complaint must provide a “short and plain statement of the claim

showing that the pleader is entitled to relief” in a manner that provides the defendant

with “fair notice” of the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007)(citing

Twombly, 550 U.S. at 555 and quoting FED. R. CIV. PROC. 8(a)(2)). In ruling on a motion to

dismiss for failure to state a claim, a court must “examine whether the allegations in the

complaint state a ‘plausible’ claim for relief.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.

2011)(citing Iqbal, 556 U.S. at 677-678). A complaint “must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face,” rather than

providing allegations that do not rise above the speculative level. Arnett, 658 F.3d at 751-

752 (internal quotations and citation omitted).

                                                  ANALYSIS

    1. Breach of Warranty Claims

        Carlen brings two breach of warranty claims: breach of an express warranty

(Count IV) and breach of an implied warranty (Count V). Coloplast argues that both are

barred by the applicable statute of limitations. Under Illinois law, the statute of

limitations for a claim of breach of an implied or an express warranty is four years. See

810 ILCS § 5/2-725.3 The statute requires that any “action for breach of any contract for

sale must be commenced within 4 years after the cause of action has accrued.” 810 ILCS

§ 5/2-725(1). Section 2-725(2) explains when a cause of action accrues:

        A cause of action accrues when the breach occurs, regardless of the
        aggrieved party’s lack of knowledge of the breach. A breach of warranty


3        A federal court sitting in diversity applies the substantive law of the state in which it sits. See Erie
R. Co. v. Tompkins, 304 U.S. 64, 78-79 (1938).

                                                  Page 4 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 5 of 16 Page ID #282




       occurs when tender of delivery is made, except that where a warranty
       explicitly extends to future performance of the goods and discovery of the
       breach must await the time of such performance the cause of action accrues
       when the breach is or should have been discovered.

810 ILCS § 5/2-725(2) (emphasis added).

       Carlen filed suit on November 27, 2019, but her amended complaint alleges that

the pelvic mesh products were implanted, and thus delivered, on February 2, 2007. She

argues, without citing to any law in support thereof, that there is “no question” that the

warranty of the mesh products explicitly extended to future performance and that her

claim did not accrue until the date the mesh was removed on November 29, 2017.

       The Illinois Supreme Court defines “explicit” within the meaning of § 2-725(2) as

not “implied merely, or conveyed by implication; distinctly stated; plain in language;

clear; not ambiguous; express; unequivocal.” Moorman Mfg. Co. v. National Tank Co., 435

N.E.2d 443, 454 (Ill. 1982)(citing Binkley Co. v. Teledyne Mid-America Corp., 333 F. Supp.

1183, 1186 (E.D. Mo. 1971), aff’d 460 F.2d 276 (8th Cir. 1972)). See also Singer v. Sunbeam

Products, Inc., No. 15-C-1783, 2016 WL 1697777, at *2 (N.D. Ill. Apr. 28, 2016)(citing Cosman

v. Ford Motor Co., 674 N.E.2d 61, 65 (Ill. App. Ct. 1996)(stating that “[w]e require that the

extension of a warranty to ‘future performance’ be explicit.”)). Carlen points to no explicit

extension to future performance for the mesh products. Instead, her argument rests on

the implication that a permanent medical device’s warranty must extend to future

performance or else the warranty is meaningless. Under Illinois law, that implication is

insufficient. As such, Carlen’s breach of warranty claims are barred by the applicable

statute of limitations.


                                         Page 5 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 6 of 16 Page ID #283




   2. Applicability of the Illinois Statute of Repose

       Coloplast asks the Court to find that all of Carlen’s claims are barred by the statute

of repose. Under the Illinois statute of repose, “no product liability action based on any

theory or doctrine shall be commenced except within the applicable limitations period

and, in any event, within 12 years from the date of first sale, lease or delivery of

possession by a seller or 10 years from the date of first sale, lease or delivery of possession

to its initial user, consumer, or other non-seller, whichever period expires earlier.” 735

ILCS § 5/13-213(b). Carlen suggests, however, that her claims are saved by the discovery

rule in 735 ILCS § 5/13-213(d). Section 13-213(d) adds that “notwithstanding the

provisions of subsection (b) . . . if the injury complained of occurs within any of the

periods provided by subsection (b) . . . , the plaintiff may bring an action within 2 years

after the date on which the claimant knew, or through the use of reasonable diligence

should have known, of the existence of the personal injury, . . . but in no event shall such

an action be brought more than 8 years after the date on which such personal injury,

death or property damage occurred.” 735 ILCS § 5/13-213(d).

       In determining whether § 13-213(d)’s discovery rule saves Carlen’s claims, the

Court must first look to § 13-213(b) to determine the period of repose. See Garza v. Navistar

Intern. Transp. Corp., 666 N.E.2d 1198, 1203 (Ill. 1996). The shorter of the ten- or twelve-

year period is the one that “serve[s] to extinguish a claim.” Id. Here, Carlen’s pelvic mesh

was implanted on February 2, 2007, the latest date it could be said to be sold or delivered

to its initial user. As a result, the latest date the repose period ended was ten years later

on February 2, 2017.

                                          Page 6 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 7 of 16 Page ID #284




       In order for Carlen “to take advantage of subsection (d)’s two-year extension, she

must have sustained her injuries” within the period of repose. Garza, 666 N.E.2d at 1203

(citing Taylor v. Redmond Corp., 719 F. Supp. 738, 743 (N.D. Ill. 1989) aff’d 909 F.2d 225 (7th

Cir. 1990)). The Illinois Supreme Court allows filing of a suit outside the repose period

under § 13-213(d) only for injuries suffered during the period. See Davis v. Toshiba Machine

Co., America, 710 N.E.2d 399, 401-402 (Ill. 1999). That is to say, if a consumer purchased a

product and was injured by it years later, the discovery rule could save the claim and

allow filing suit within 2 years of the date of injury so long as the injury occurred before

the § 13-213(b) repose period expired.

       To assess whether Carlen’s claim is barred, the Court must determine when her

injury occurred. Courts interpret the date of injury as the “date of exposure, ingestion, or

implantation surgery.” Stark v. Johnson & Johnson, No. 18-cv-06609, 2020 WL 1914767, at

*5 n.9 (citing Zimmerman v. Abbott Labs, Inc., 545 N.E.2d 547 (Ill. 1989)). For Carlen, that

date was February 2, 2007. Section 13-213(d) clearly states that “in no event shall such an

action be brought more than 8 years after the date on which such personal injury . . .

occurred,” or February 2, 2015, so § 13-213(d) does not appear to save Carlen’s claim even

if, as she claims, she did not discover her injury until November 2017.

       The amended complaint does not allege a specific date in 2017 when Carlen

discovered her injury, but the mesh was not removed until November 29, 2017, almost

ten months after the § 13-213(b) repose period expired on February 2, 2017. Carlen’s

argument, however, is that her suit is timely because it was filed within two years of her

second surgery on November 27, 2017, pointing to that date as the date she knew or

                                          Page 7 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 8 of 16 Page ID #285




should have known of her injury. Because her second surgery occurred after the

expiration of the § 13-213(b) repose period, this line of argument is unpersuasive, and the

Court finds that Carlen’s suit is barred, at least in part, by the Illinois statute of repose.

       Carlen’s strict liability claims (Counts I and II) fall squarely within the reach of the

statute of repose and are barred. Coloplast argues, however, that all of Carlen’s claims

fall within the reach of the repose period based on Jablonski v. Ford Motor Co., 955 N.E.2d

1138 (Ill. 2011). Jablonski arose out of a rear-end automobile accident that caused a wrench

in the trunk of the plaintiffs’ car to puncture the gas tank, setting the car on fire. One of

the car’s occupants was killed and the other was severely burned and permanently

disfigured. Plaintiffs brought nine claims against Ford Motor Company, including strict

liability and negligence claims, alleging that, at the time the car was manufactured and

thereafter, Ford had a legal duty to ensure the vehicle was not unreasonably dangerous

and defective. Plaintiffs also alleged negligence and strict liability claims related to the

failure to warn consumers of the risk of trunk contents puncturing the fuel tank.

       In clarifying the duty analysis required for negligent product design cases, the

Illinois Supreme Court noted that “[n]umerous commentators have concurred that the

balancing test developed for strict liability claims, which examines whether a product is

unreasonably dangerous, is essentially identical to the test applied in determining

whether a defendant’s conduct in designing a product is unreasonable and that any

distinction is mere semantics.” Jablonski, 955 N.E.2d at 1155 (citing references omitted).

The Court, however, did not address any implications that similarity might have on the

statute of limitations or the statute of repose.

                                          Page 8 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 9 of 16 Page ID #286




        Despite Coloplast’s argument to the contrary, the Court finds that the discussion

in Jablonski does not suggest that the Illinois Supreme Court views claims for negligent

product design as strict liability claims for purposes of applying the statute of repose. In

fact, lower Illinois courts have refused to apply the statute of repose to product liability

actions sounding in negligence. See, e.g., Dintelman v. Alliance Mach. Co., 453 N.E.2d 128,

129-30 (Ill. App. Ct. 1983)(holding that the statute of repose does not apply to product

liability actions based upon a theory of negligence because the causes of action involve

different elements). Furthermore, Coloplast itself correctly acknowledges that the Illinois

Supreme Court invalidated the Civil Justice Reform Amendments of 1995, which

included a broadening of the application of the statute of repose beyond actions based on

the doctrine of strict liability. See Best v. Taylor Machine Works, 689 N.E.2d 1057, 1106 (Ill.

1997).4 As such, while Carlen’s strict liability claims are barred by the statute of the

repose, the Court refuses to extend that bar to her negligence or fraud claims.




4        In Best, the Illinois Supreme Court invalidated various provisions of the Civil Justice Reform
Amendments of 1995, Pub. Act 89-7, eff. March 9, 1995. The specific provisions invalided by the Court did
not include the statute of repose, but the Court invalidated all of Pub. Act 89-7 on the grounds that the
unconstitutional provisions could not be severed from the remainder of the act. See Best, 689 N.E.2d at
1064. As noted by Coloplast in its brief, Pub. Act 89-7 attempted to broaden the application of the statute
of repose to actions beyond those based on the doctrine of strict liability in tort. (Doc. 39, p. 4 n.5). See, e.g.,
735 ILCS § 5/13-213(b)(noting that statute of repose applies to a “product liability action based on any
theory or doctrine”, as amended by Pub. Act 89-7, § 15). See also 735 ILCS § 5/13-213(a)(3)(defining
“product liability action” to include “any action based on any theory or doctrine brought against the seller
of a product on account of personal injury, . . . .”, as amended by Pub. Act 89-7, § 15). The prior version of
the statute applied the statute of repose to a “product liability action based on the doctrine of strict liability
in tort” and defined “product liability action” to mean “any action based on the doctrine of strict liability
in tort brought against the seller of a product on account of personal injury, . . . .” Dintelman, 453 N.E.2d at
130-131. Based on Best and Coloplast’s acknowledgement that there are no post-Best cases applying the
statute of repose to actions beyond strict liability, it appears that the prior version arguably remains in force
under Illinois law as the current version, Pub. Act 89-7, § 15 (eff. March 9, 1995), is the last time the statute
was amended.

                                                   Page 9 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 10 of 16 Page ID #287




   3. Failure to Warn Claim

       In her failure to warn claim, Carlen alleges that Coloplast was aware, at the time

the products left its control and while they were being marketed, that its pelvic mesh

products had a high rate of failure and that they caused a high rate of infections,

abscesses, vaginal erosions and extrusions, and a high rate of chronic pain. She also claims

that Coloplast was aware of the necessity to remove the pelvic mesh products from

patients’ bodies and of the difficulty of doing so. Carlen further alleges that Coloplast

failed to provide post-sale warnings or engage in post-sale marketing efforts to

physicians regarding the risk of complications and the necessity to remove the pelvic

mesh products.

       To the extent that Carlen seeks recovery on a strict liability theory, her claim in

Count II is barred by the statute of repose and will be dismissed. Carlen refers to strict

liability in her amended complaint (See Doc. 34, ¶ 71), but she also includes language that

sounds in negligence and, to some degree intentional tort (See Doc. 34, ¶ 69)(“Coloplast

intentionally, recklessly, and maliciously misrepresented the safety, risks and benefits of

the Coloplast Pelvic Mesh Products . . . .”). In her response to Coloplast’s motion, Carlen

also describes Count II as raising negligence and strict liability claims. This lack of clarity

raises concerns under Rule 12(b)(6) because it is difficult to expect Coloplast to answer

Carlen’s complaint when it is unclear what the nature of a claim is, but Coloplast does

not raise that issue in its motion to dismiss.

       Coloplast instead seeks dismissal on another ground, arguing that Carlen’s claim

fails due to the learned intermediary doctrine. To prove a claim for failure to warn, a

                                         Page 10 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 11 of 16 Page ID #288




“plaintiff must demonstrate that the manufacturer did not disclose an unreasonably

dangerous condition or instruct on the proper use of the product to which the average

consumer would not be aware.” Salrerno v. Innovative Surveillance Tech., Inc., 932 N.E.2d

101, 109 (Ill. App. Ct. 2010). A duty to warn arises when a “manufacturer has greater

knowledge of a product’s dangerous propensities than a consumer has.” Hansen v. Baxter

Healthcare Corp., 723 N.E.2d 302, 311 (Ill. App. Ct. 1999)(citing Kokoyachuk v. Aeroquip

Corp., 526 N.E.2d 607 (Ill. App. Ct. 1988)).

       The Illinois Supreme Court has explained the duty of a manufacturer of a

prescription medical device:

       Generally, the manufacturer of a prescription medical device has a duty to
       warn prescribing physicians or other health professionals who may
       prescribe the device of the product’s known dangerous propensities.
       Likewise, physicians, using their medical judgment, have a duty to convey
       the warnings to their patients. The duty to warn the healthcare professional,
       rather than the ultimate consumer or patient, is an expression of the
       “learned intermediary” doctrine. A corollary of that doctrine is the
       principle that a prescription medical device manufacturer need not provide
       a warning of risks already known to the medical community.

Hansen v. Baxter Healthcare Corp., 764 N.E.2d 35, 42 (Ill. 2002) (citations omitted). In terms

of Carlen’s allegations, she claims that Coloplast failed to warn both Carlen and her

healthcare providers, and, absent the deficiencies mentioned above, Carlen could state a

claim under Count II.

   4. Failure to Plead Reliance in Negligence Claim

       Coloplast argues that Carlen failed to plead reliance by her healthcare providers,

as required for a negligent failure to warn claim (Count II). In Norabuena v. Medtronic, Inc.,

an Illinois Appellate Court upheld a trial court order dismissing a failure to warn claim

                                         Page 11 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 12 of 16 Page ID #289




that lacked “specific factual allegations in the complaint asserting that [the plaintiff’s]

surgeon encountered or relied on any of the asserted promotional marketing.” 86 N.E.3d

1198, 1209 (Ill. App. Ct. 2017). Carlen does not challenge the application of Norabuena to

this action. Instead, she argues that her complaint mentions her physicians and healthcare

providers, so her claims do not have the pleading deficiencies addressed in Norabuena.

       A careful review of the amended complaint shows that Carlen alleges various

marketing statements and efforts by Coloplast. She also alleges that Coloplast failed to

warn patients and physicians of the risks associated with its pelvic mesh products.

Coloplast allegedly marketed to the medical community, at large, and Carlen claims that

she and her physicians were exposed to Coloplast’s marketing and advertising. She also

claims that both she and her physicians “either through direct promotional contact . . . ,

through word-of-mouth with other health care providers, and/or through promotional

materials, received the information . . . that the Pelvic Mesh Products were safe and

effective for use . . . .” (Doc. 34, ¶45).

       Carlen, however, does not plead any sort of reliance on the marketing materials

by her or her healthcare providers in the allegations applicable to Count II, so her failure

to warn claim lacks the necessary allegations to state a claim as a result of that omission.

Due to the pleading errors in Count II, the Court dismisses it with prejudice as to any

strict liability failure to warn claim but without prejudice with leave to amend as to any

non-strict liability claim.

   5. Negligent Misrepresentation

       The elements of a negligent misrepresentation claim are: “(1) a false statement of

                                             Page 12 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 13 of 16 Page ID #290




material fact, (2) carelessness or negligence in ascertaining the truth of the statement by

the party making it, (3) an intention to induce the other party to act, (4) action by the other

party in reliance on the truth of the statement, and (5) damages to the other party

resulting from such reliance, (6) when the party making the statement is under a duty to

communicate accurate information.” Fox Associates, Inc. v. Robert Half Intern., Inc., 777

N.E.2d 603, 606 (Ill. App. Ct. 2002).

       In Count VIII, Carlen alleges that Coloplast had a duty to represent truthfully that

its mesh products had not been tested adequately or found to be safe or effective for

treatment of incontinence or pelvic organ prolapse. She alleges further that statements to

the contrary were false and either negligently made or made without the exercise of

ordinary care. She claims Coloplast breached its duty by representing that the products

had no serious side effects and that her injuries were a direct and proximate result of the

misrepresentations. She also claims that she reasonably and justifiably relied on

Coloplast’s misrepresentations.

       Coloplast seeks dismissal of this claim because Carlen fails to plead that she acted

in reliance on the truth of the statements about the mesh products’ safety. This claim, as

pleaded, presents a close call, but the Court finds that it satisfies the notice-pleading

requirements of Rule 8. Throughout her amended complaint and in Count VIII, which

Carlen’s final claim for relief incorporates by reference, Carlen pleads that Coloplast

negligently or carelessly provided false safety information about its medical devices to

Carlen and her doctors. And, while it could be fleshed out in greater detail, Carlen claims

that she relied on the false information about safety in choosing to move forward with a

                                         Page 13 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 14 of 16 Page ID #291




surgery with the Aris System. That is sufficient to satisfy Rule 8.

   6. Negligence Claim

       In Count III, Carlen alleges that Coloplast was negligent in the development,

design, marketing, and sale of its mesh products. To state a claim for negligence under

Illinois law, a plaintiff must allege that a defendant owed the plaintiff a duty of care, that

the defendant breached that duty, and that the breach proximately caused plaintiff’s

injury. See Thompson v. Gordon, 948 N.E.2d 39, 45 (Ill. 2011)(citing Iseberg v. Gross, 879

N.E.2d 278 (2007)). Carlen alleges Coloplast had a duty to exercise reasonable care in the

development, design, marketing, and sale of its mesh products, including a duty to

ensure the products did not pose a significantly increased risk of bodily injury. She

alleges Coloplast breached its duty by failing to warn the general public, including

Carlen, of the risks associated with its products and by failing to exercise reasonable care

in designing a safe product and issuing appropriate warnings. Carlen also alleges that

she was injured as a result of these failures. These allegations are sufficient to state a claim

for negligence under Illinois law.

   7. Fraud Claims

       State law fraud claims raised in federal court are subject to the heightened

pleading requirements of Rule 9(b). See Windy City Metal Fabricators & Supply, Inc. v. CIT

Tech. Financing Servs., Inc., 536 F.3d 663, 668 (7th Cir. 2008). To plead a fraudulent

concealment claim, a plaintiff must prove that the defendant “intentionally omitted or

concealed a material fact that it was under a duty to disclose to the plaintiff.” Wigod v.

Wells Fargo Bank, N.A., 673 F.3d 547, 571 (7th Cir. 2012). A duty to disclose arises if

                                          Page 14 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 15 of 16 Page ID #292




“’plaintiff and defendant are in a fiduciary or confidential relationship’ or in a ‘situation

where plaintiff places trust and confidence in defendant, thereby placing defendant in a

position of influence and superiority over plaintiff.’” Id. (quoting Connick v. Suzuki Motor

Co., 675 N.E.2d 584, 593 (1996). A special trust relationship between a plaintiff and

defendant is “‘extremely similar to that of a fiduciary relationship.’” Id. (quoting Benson

v. Stafford, 941 N.E.2d 386, 403 (2010)). As the Seventh Circuit has noted, “state and federal

courts in Illinois have rarely found a special trust relationship to exist in the absence of a

more formal fiduciary one.” Id. (citing references omitted).

       While Coloplast only raises the lack of a fiduciary duty with respect to Carlen’s

constructive fraud claim, the issue applies equally to her common law fraud claim. In her

common law fraud claim, Carlen alleges that Coloplast had sole access to material facts

about the defective nature of its products, placing it in a position of superiority with

respect to her common law and constructive fraud claims. That is sufficient at this stage

to plead the existence of a duty to disclose.

       To satisfy Rule 9(b), however, Carlen must also plead the particulars of reliance,

that is the “who, what, when, where, and how” of Coloplast’s alleged omission. Carlen’s

complaint satisfies these requirements, as it states what information was withheld (the

extent of risk posed by using Coloplast’s mesh products), when it should have been

provided (during marketing and advertising, prior to Carlen’s surgery, and throughout

the time period when the mesh products were implanted in her), who was responsible

for providing the information (Coloplast), and the where and the how (via a public

medium). Coloplast’s arguments to the contrary attempt to inject a greater degree of

                                         Page 15 of 16
Case 3:19-cv-01304-GCS Document 49 Filed 06/08/20 Page 16 of 16 Page ID #293




specificity at the pleading stage than the federal rules require. As such, Carlen’s fraud

claims pass muster under Rule 9(b).

                                       CONCLUSION

       For the above-stated reasons, Defendant Coloplast Corporation’s motion to

dismiss (Doc. 38) is GRANTED in part and DENIED in part. Plaintiff Marilyn Carlen’s

strict liability claims in Count I and Count II are barred by the Illinois statute of repose

and are dismissed with prejudice. Count II is dismissed without prejudice with leave to

amend as to any non-strict liability failure to warn claim. Carlen’s breach of warranty

claims in Count IV and Count V are barred by the statute of limitations and are dismissed

with prejudice. Coloplast’s motion is denied as to Count III (Negligence), Count VI

(Common Law Fraud), Count VII (Constructive Fraud), and Count VIII (Negligent

Misrepresentation). Plaintiff is DIRECTED to file an amended complaint that complies

with the rulings in this order on or before July 6, 2020.

       IT IS SO ORDERED.                                                   Digitally signed
                                                                           by Judge Sison
       Dated: June 8, 2020.                                                Date: 2020.06.08
                                                                           09:59:40 -05'00'
                                                            ______________________________
                                                            GILBERT C. SISON
                                                            United States Magistrate Judge




                                        Page 16 of 16
